Me.. Justice del Toko
delivered the opinion of the court.
This is an appeal from a decision of the Registrar of Property of San Juan, under date of February,7, 1907,'not-ing a curable defect in an instrument presented for record.
The first appeal was taken on January 10, 1910. This court dismissed said appeal on Januaiy 31 of the same year, in view of the provisions of section 3 of the law providing for *746appeals from the decisions of registrars of property, approved March 1, 1902 (Rev. Stat. of 1902, p. 289), and also because no allegation was made explaining, or attempting to explain, the reason why nearly three years had elapsed without an appeal having been taken from the decision of the registrar.
Oh June 17, 1910, counsel for the petitioners requested leave of this court to present the appeal anew. Leave was granted, and the appeal is here again for our consideration.
The appellant, as well as the registrar of property, was given a hearing, and after a careful consideration of all the facts involved in the case, we have reached the conclusion that it is impossible at this time to enter into a consideration of the merits of the appeal.
Not only have nearly three years elapsed from the date of the decision to that of the appeal, but more, than five months have also elapsed from the date of our first order dismissing it to the date when it was filed anew.
■ Furthermore, while it is true that the petitioner is barred from pursuing the remedy of appeal, he may still have recourse to the courts, and perhaps, by reason of the nature of the questions involved in this case and the manner in which the deeds have been drawn, that course might be the most appropriate to follow in order to secure a full consideration of the facts and to do full and complete justice.
In view of the foregoing reasons, .we believe the appeal should be dismissed.

Dismissed.

Chief Justice Hernández and Justices Wolf and Mac-Leary concurred.